         Case 1:19-cv-04676-PAE Document 35 Filed 06/11/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.

                       Plaintiffs,
                                                         No. 1:19-cv-04676-PAE
               v.

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES;
 ALEX M. AZAR II, in his official capacity as
 Secretary of the United States Department of
 Health and Human Services; and UNITED
 STATES OF AMERICA,

                       Defendants.


                                 NOTICE OF APPEARANCE

       To the Clerk of this Court and all parties of record, please take notice of appearance of the

following counsel for the Defendants:

       Bradley P. Humphreys
       Trial Attorney
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, N.W.
       Washington, DC 20005
       Phone: (202) 305-0878
       Email: Bradley.Humphreys@usdoj.gov

Dated: June 11, 2019                  Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     MICHELLE R. BENNETT
                                     Assistant Branch Director
Case 1:19-cv-04676-PAE Document 35 Filed 06/11/19 Page 2 of 2



                     /s/ Bradley P. Humphreys
                     BRADLEY P. HUMPHREYS
                     (D.C. Bar No. 988057)
                     Trial Attorney, U.S. Department of Justice
                     Civil Division, Federal Programs Branch
                     1100 L Street, N.W.
                     Washington, D.C. 20005
                     Phone: (202) 305-0878
                     E-mail: Bradley.Humphreys@usdoj.gov

                     Counsel for Defendant




                               2
